Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July2008 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz Celulose S.A. Condensed Consolidated Financial Information for the three-month and six-month periods ended June 30 , 2008 and 2007 and Report of Independent Registered Public Accounting Firm REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Directors and Stockholders Aracruz Celulose S.A. Aracruz, Espírito Santo, Brazil 1. We have reviewed the accompanying condensed consolidated balance sheet of Aracruz Celulose S.A. and subsidiaries (the Company) as of June 30, 2008 and the related condensed consolidated statements of operations, changes in stockholders equity and cash flows for the three-month and six-month periods ended June 30, 2008 and 2007, all expressed in United States dollars. These condensed consolidated interim financial statements are the responsibility of the Company's management. 2. We conducted our reviews in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial statements consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. 3. Based on our reviews, we are not aware of any material modifications that should be made to such condensed consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. 4. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Company as of December 31, 2007, and the related consolidated statements of operations, changes in stockholders equity, and cash flows for the year then ended (not presented herein) and, in our report dated January 10, 2008, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2007 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. July 7, 2008 /s/Deloitte Touche Tohmatsu Auditores Independentes Deloitte Touche Tohmatsu Auditores Independentes Aracruz Celulose S.A. Condensed Consolidated Balance Sheets (Unaudited) (Expressed in thousands of United States dollars, except number of shares) June 30, December 31, Assets Current assets Cash and cash equivalents 33,934 53,321 Short-term investments 494,128 439,940 Derivative instruments 31,204 Accounts receivable, net 372,716 361,603 Inventories 276,248 225,023 Deferred income tax 12,977 12,280 Recoverable taxes 144,287 140,390 Prepaid expenses and other current assets 23,781 18,843 1,389,275 1,251,400 Property, plant and equipment, net 2,672,808 2,518,700 Investment in affiliated companies 440,980 415,394 Goodwill 192,035 192,035 Other assets Derivative instruments 59,031 29,699 Advances to suppliers 111,659 100,922 Accounts receivable 26,003 24,671 Deposits for tax assessments 27,493 22,520 Recoverable taxes 73,422 64,899 Other 5,021 4,623 302,629 247,334 Total Assets 4,997,727 4,624,863 2 Aracruz Celulose S.A. Condensed Consolidated Balance Sheets (Unaudited) (Expressed in thousands of United States dollars, except number of shares) June 30, December 31, Liabilities and Stockholders' equity Current liabilities Suppliers 159,789 119,950 Payroll and related charges 31,208 33,310 Income and other taxes 38,848 31,237 Short-term borrowings 6,279 5,646 Current portion of long-term debt Related party 83,514 76,082 Other 8,530 5,897 Accrued finance charges 11,387 9,143 Accrued dividends - interest payable on stockholders equity 54,749 45,495 Other accruals 4,091 959 398,395 327,719 Long-term liabilities Long-term debt Related party 365,765 350,274 Other 1,146,425 962,077 Litigation contingencies 148,376 130,999 Liabilities associated with unrecognized tax benefits 90,797 92,449 Interest and penalties on liabilities associated with unrecognized tax benefits 54,683 69,046 Deferred income tax, net 358,156 248,879 Other 50,538 44,905 2,214,740 1,898,629 Minority interest 20,105 11,397 Stockholders' equity Share capital - no-par-value shares authorized, issued and outstanding Common stock  June 30, 2008 and December 31, 2007 - 455,390,699 shares 518,385 518,385 Preferred stock Class A - 27,958,116 shares as of December 31, 2007 and 27,956,802 shares as of June 30, 2008 41,303 41,305 Class B - 549,205,305 shares as of December 31, 2007 and 549,206,619 shares as of June 30, 2008 853,441 853,439 Treasury stock Class B preferred stock  June 30, 2008 and December 31,2007 - 1,483,200 shares and Common stock  2008 and 2007 - 483,114 shares (2,639 ) (2,639 ) Total share capital 1,410,490 1,410,490 Appropriated retained earnings 1,595,860 1,434,228 Unappropriated retained deficit (641,863 ) (457,600 ) 2,364,487 2,387,118 Total Liabilities and Stockholdersequity 4,997,727 4,624,863 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3 Aracruz Celulose S.A. Condensed Consolidated Statements of Operations (Expressed in thousands of United States dollars, except number of shares and per-share amounts) (Unaudited) Continued Three-month period Six-month period ended June 30 ended June 30 Operating revenues Sales of eucalyptus pulp Domestic 42,534 32,359 82,387 61,435 Export 562,609 531,818 1,072,880 958,439 605,143 564,177 1,155,267 1,019,874 Sales taxes and other deductions 66,697 69,973 132,660 130,260 Net operating revenues 538,446 494,204 1,022,607 889,614 Operating costs and expenses Cost of sales 348,525 312,988 667,036 553,362 Selling 24,628 21,502 46,188 38,578 Administrative 18,500 15,549 31,990 25,963 Other, net 5,045 (24,012 ) 14,243 (16,277 ) 396,698 326,027 759,457 601,626 Operating income 141,748 168,177 263,150 287,988 Non-operating (income) expenses Financial income (100,822 ) (62,898 ) (129,636 ) (112,788 ) Financial expenses 18,695 19,303 39,983 44,904 (Gain) loss on currency remeasurement, net 11,103 (226 ) 11,802 475 Other (3 ) (3 ) (71,024 ) (43,824 ) (77,851 ) (67,412 ) Income before income taxes, minority interest and equity in results of affiliated companies 212,772 212,001 341,001 355,400 Income tax expense (benefit) Current 12,803 12,840 23,861 33,792 Deferred 107,039 54,090 108,612 70,229 119,842 66,930 132,473 104,021 Minority interest 3,644 6,434 7,708 6,896 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 Aracruz Celulose S.A. Condensed Consolidated Statements of Operations (Expressed in thousands of United States dollars, except number of shares and per-share amounts) (Unaudited) Continued Equity in results of affiliated companies 18,022 16,096 12,664 22,420 Net income 71,264 122,541 188,156 222,063 Three-month period Six-month period ended June 30 ended June 30 Basic and diluted earnings per share Class A preferred stock 0.072 0.124 0.190 0.225 Class B preferred stock 0.072 0.124 0.190 0.225 Common stock 0.066 0.113 0.173 0.204 Weighted-average number of shares outstanding (thousands) Class A preferred stock 27,957 37,962 27,958 37,962 Class B preferred stock 547,723 537,718 547,722 537,718 Common stock 454,908 454,908 454,908 454,908 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 Aracruz Celulose S.A. Condensed Consolidated Statements of Operations (Expressed in thousands of United States dollars, except number of shares and per-share amounts) (Unaudited) Continued Six-month period ended June 30, Cash flows from operating activities Net income 188,156 222,063 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and depletion 113,192 104,868 Equity results of affiliated company 12,664 22,420 Deferred income tax 108,612 70,229 (Gain) loss on currency remeasurement 11,802 475 (Gain) loss on sale of equipment (2,584 ) 736 Decrease (increase) in operating assets Accounts receivable, net (12,592 ) (27,608 ) Interest on short-term investments (84,958 ) (13,054 ) Inventories, net (51,248 ) (11,261 ) Recoverable taxes 7,094 (18,253 ) Other (6,771 ) (1,265 ) Increase (decrease) in operating liabilities Suppliers 33,363 (1,712 ) Payroll and related charges (4,254 ) (2,421 ) Litigation, contingencies and liabilities associated with unrecognized tax benefits (24,303 ) 12,953 Accrued finance charges 1,890 (8,813 ) Other 11,744 6,508 Net cash provided by operating activities 301,807 355,865 Cash flows from investing activities Short - term investments Applications (39,323 ) (1,967 ) Redemptions 61,823 193,716 Proceeds from sale of equipment 2,775 201 Investments in affiliate (38,250 ) (96,000 ) Additions to property, plant and equipment (270,005 ) (249,408 ) Net cash used in investing activities (282,980 ) (153,458 ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 6 Aracruz Celulose S.A. Condensed Consolidated Statements of Cash Flows (Expressed in thousands of United States dollars) (Unaudited) (Continued) Six-month period ended June 30, Cash flows from financing activities Net borrowings short-term debt 7,517 340 Long-term debt Borrowings Related parties 19,888 22,110 Other 180,000 210,000 Repayments Related parties (39,764 ) (33,757 ) Other (201,854 ) Dividends and interest on stockholders´ equity paid (205,218 ) (150,517 ) Net cash used in financing activities (37,577 ) (153,678 ) Effect of changes in exchange rates on cash and cash equivalents (637 ) 335 (Decrease) increase in cash and cash equivalents (19,387 ) 49,064 Cash and cash equivalents, beginning of the period 53,321 48,414 Cash and cash equivalents, end of the period 33,934 97,478 Supplementary cash flow information Interest paid 37,017 44,955 Income taxes paid 22,767 32,045 Non-cash transaction: Unpaid accrued dividends and interest on stockholders equity 54,749 41,807 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 7 Aracruz Celulose S.A. Condensed Consolidated Statement of Changes in Stockholders Equity (Expressed in thousands of United States dollars, except number of shares) (Unaudited) Six-month period Six-month period ended June 30, 2008 ended June 30, 2007 Shares US$ Shares US$ Share capital Common stock Balance, January 1 455,390,699 518,385 455,390,699 297,265 Capital increase 221,120 Balance, June 30 455,390,699 518,385 455,390,699 518,385 Preferred stock  Class A Balance, January 1 27,958,116 41,305 37,962,555 31,056 Capital increase 18,433 Conversion to Class B stock (1,314 ) (2 ) Balance, June 30 27,956,802 41,303 37,962,555 49,489 Preferred stock - Class B Balance, January 1 549,205,305 853,439 539,200,866 583,440 Capital increase 261,815 Conversion from Class A stock 1,314 2 Balance, June 30 549,206,619 853,441 539,200,866 845,255 Treasury stock Balance, January 1 and June 30 (1,966,314 ) (2,639 ) (1,966,314 ) (2,639 ) Balance carried forward 1,030,587,806 1,410,490 1,030,587,806 1,410,490 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 8 Aracruz Celulose S.A. Condensed Consolidated Statements of Changes in Stockholders Equity ( Expressed in thousands of United States dollars , except number of shares ) (Unaudited) Continued Six-month period Six-month period ended June 30, 2008 ended June 30, 2007 Shares US$ Shares US$ Balance brought forward 1,410,490 1,030,587,806 1,410,490 Appropriated retained earnings Investments reserve Balance, January 1 1,122,765 1,184,905 Transfer to share capital - capital increase (501,368 ) Transfer from unappropriated retained earnings 126,531 103,532 Balance, June 30 1,249,296 787,069 Fiscal-incentive reserve Balance, January 1 91,576 75,870 Transfer from unappropriated retained earnings 10,321 8,342 Balance, June 30 101,897 84,212 Legal reserve Balance, January 1 219,887 158,304 Transfer from unappropriated retained earnings 24,780 17,407 Balance, June 30 244,667 175,711 Total balance, June 30 3,006,350 2,457,482 Unappropriated retained earnings Balance, January 1 (457,600 ) (125,778 ) Net income 188,156 222,063 Dividends and interest on stockholders equity (210,787 ) (155,001 ) Transfer to appropriated retained earnings (161,632 ) (129,281 ) Balance, June 30 (641,863 ) (187,997 ) Total stockholders equity 2,364,487 1,030,587,806 2,269,485 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 9 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 1 Basis of presentation and summary of significant accounting policies The unaudited condensed consolidated interim financial statements of Aracruz Celulose S.A. and subsidiaries (the "Company") have been prepared in accordance with accounting principles generally accepted in the United States of America ("US GAAP") for interim financial information. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, these interim financial statements include all adjustments, consisting only of normal recurring adjustments that are necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the interim periods presented. Operating results for the first three months are not necessarily indicative of the results to be expected for the entire year. The interim financial statements have been prepared in accordance with US GAAP, which differ in certain respects from the statutory financial statements prepared in accordance with accounting practices adopted in Brazil. Except as disclosed in the notes hereto, the interim financial statements are based upon accounting policies and methods consistent with those used and described in the Companys audited consolidated financial statements and notes thereto as of and for the year ended December 31, 2007. The consolidated balance sheet at December 31, 2007 has been derived from the Companys audited financial statements at that date. These interim financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2007 included in the Companys 2007 Annual Report on Form 20-F filed with the Securities and Exchange Commission (SEC). In preparing the condensed consolidated interim financial statements, the use of estimates is required to account for certain assets, liabilities and other transactions. The Company's condensed consolidated interim financial statements therefore include various estimates concerning the selection of useful lives of property, plant and equipment, carrying values of goodwill, provisions necessary for losses on accounts receivable and for contingent liabilities and other similar evaluations. Actual results may vary from estimates. The U.S. dollar amounts have been remeasured from Brazilian Reais (R$) in accordance with the criteria set forth in Statement of Financial Accounting Standards Nº 52 - "Foreign Currency Translation" (SFAS 52). The U.S. Dollar is used as the Company's functional currency as this has been, and remains, in the opinion of the Companys Board of Directors and Management, the currency in which it principally operates as well as being the Companys primary unit of economic measure. Translation gains and losses are recognized in the income statement, rather than in shareholders equity; and non-monetary assets and liabilities (such as inventory and fixed assets) are converted at the historical exchange rate 10 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) rather than at the end of period exchange rate. 2 Recently issued accounting pronouncements Accounting pronouncements adopted in the period In September 2006, the FASB issued SFAS No. 157  Fair value measurements, which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The adoption of such pronouncement did not generate a material impact on the Company´s financial position, except for certain required disclosures about fair value measurements for interim periods and fiscal years (see Note 12). In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No 159, The Fair Value Option for Financial Assets and Financial Liabilities  Including an amendment of SFAS No. 115 (SFAS 159). SFAS 159 permits companies to choose measure many financial instruments and certain other items at fair value in order to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement shall be effective as of the beginning of each reporting entitys first fiscal year that begins after November 15, 2007. The adoption of such pronouncement did not generate a material impact on the Companys financial position, as the Company has not elected the fair value option for any of its financial assets or liabilities at January 1, 2008. Accounting pronouncements not adopted in the period In December 2007, the Financial Accounting Standards Board (FASB) issued SFAS No 141 (revised 2007), Business Combination, which replaces FASB Statement No. 141, Business Combinations. This Statement retains the fundamental requirements in Statement 141 that the acquisition method of accounting (which Statement 141 called the purchase method) be used for all business combinations and for an acquirer to be identified for each business combination. This Statement defines the acquirer as the entity that obtains control one or more businesses in the business combination and establishes the acquisition date as the date that the acquirer achieves control. Statement 141 did not define the acquirer, although included guidance on identifying the acquirer, as does this Statement. This Statements scope 11 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) is broader than that of Statement 141, which applied only to business combinations in which control was obtained by transferring consideration. The result of applying Statement 141s guidance on recognizing and measuring assets and liabilities in a step acquisition was to measure them at a blend of historical costs and fair values, a practice that provided less relevant, representationally faithful, and comparable information than will result from applying this Statement. In addition, this Statements requirement to measure the noncontrolling interest in the acquiree at fair value will result in recognizing the goodwill attributable to the noncontrolling interest in addition to that attributable to the acquirer, which improves the completeness of the resulting information and makes it more comparable across entities. By applying the same method of accounting, the acquisition method, to all transactions and other events in which one entity obtains control over one or more other businesses, this Statement improves the comparability of the information about business combinations provided in financial reports. This Statement applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. An entity may not apply it before that date. The effective date of this Statement is the same as that of the related FASB Statement No. 160, Noncontrolling Interests in Consolidated Financial Statements. The Company will apply such pronouncement on a prospective basis for each new business combination. In December 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements  an amendment of ARB No. 51, which clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. This Statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008 (that is, January 1, 2009, for entities with calendar year-ends). Earlier adoption is prohibited. The effective date of this Statement is the same as that of the related Statement 141(R). This Statement shall be applied prospectively as of the beginning of the fiscal year in which this Statement is initially applied, except for the presentation and disclosure requirements. The presentation and disclosure requirements shall be applied retrospectively for all periods presented. In March 2008, the Financial Accounting Standards Board (FASB) issued FASB Statement No. 161, Disclosures about Derivative Instruments and Hedging Activities. The new standard is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity's financial position, financial performance, and cash flows. It is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The company is currently evaluating the impact of adopting SFAS. No. 161 on its financial statements. 12 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) In May 2008, the FASB issued SFAS No. 162, which identifies the sources of accounting principles and the framework for selecting the principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles in the United States (US GAAP). This Statement shall be effective 60 (sixty) days following the SECs approval of the Public Company Accounting Oversight Board (PCAOB) amendments to AU Section 411, The Meaning of Present Fairly in Conformity with Generally Accepted Accounting Principles. 3 Taxes 3.1 Income Taxes Income taxes in Brazil comprise federal income tax and social contribution (which is an additional federal income tax). The deferred tax balances at each period are computed at the rates to be in force in the subsequent years and the current tax balances at each period and include taxes to be paid currently. The statutory enacted rates applicable for federal income tax and social contribution were 25% and 9%, respectively, which represented a composite statutory rate of 34%, for both 2008 and 2007. The amounts reported as income tax expense in the consolidated statements of income are reconciled to the statutory rates as follows: Three-month period Six-month period ended June 30 ended June 30, Income before income taxes, minority interest and equity in results of affiliated companies 212,772 212,001 341,001 355,400 Federal income tax and social contribution at statutory rates 72,342 72,080 115,940 120,836 Adjustments to derive effective tax rate: Effects of differences in remeasurement from reais to U.S. dollars, using historical exchange rates and indexing for tax purposes: 52,336 24,467 51,265 38,344 Results in subsidiaries with different tax rates 20,444 (7,735 ) 3,648 (21,619 ) Fiscal incentive - Technological innovation (857 ) (3,359 ) (1,455 ) (3,359 ) Interest on stockholders´ equity (19,498 ) (14,308 ) (33,105 ) (25,418 ) Other (4,925 ) (4,215 ) (3,820 ) (4,763 ) 13 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) Income tax expense reported in the consolidated statements of income 119,842 66,930 132,473 104,021 14 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) Fiscal incentive - ADENE As a result of the Barra do Riacho operations being located within the geographic area of ADENE (Agency for the Development of the Northeast) and since Decree No. 4213, of April 16, 2002, which recognizes the pulp and paper sector as a priority in the development of the region, Aracruz requested and was granted by the Federal Revenue Service in December 2002 the right to benefit from reductions in corporate income tax. On January 9, 2004, the Company was notified by the Liquidator of the former Superintendência de Desenvolvimento do Nordeste (SUDENE) of its decision to revoke the fiscal benefits previously granted to the Company based on an opinion of the Legal Counsel to the National Integration Ministry on the definition of the geographical area eligible for the recognition of such benefit. During 2004 and 2005, ADENE issued several acts with the objective of annulling the tax benefit used by the Company. Such acts were always challenged by the Company and no final decision on the merits was issued at this point. Nevertheless, in December 2005 the Company was notified by the Federal Revenue Service (SRF) to pay the amount corresponding to the tax incentive it had recorded, plus interest, in the total amount of US$ 97 million. The Company presented its defense in January 2006 but its arguments have not been accepted by the Federal Revenue Service. The Company appealed to the Federal Taxpayers Council and is currently awaiting a decision. The Company's management, based on the advice of external legal counsel, believes that the cancellation of the tax incentive is mistaken and shall not prevail, both with respect to the amounts already recorded and with respect to the remaining period . In respect of the tax incentive recognized until 2004 (US$ 66.8 million on December 31, 2004), it is management's understanding, based on advice of external legal counsel, that the tax assessment shall be overruled, since the tax incentive was recorded pursuant to strict legal requirements and acts of SRF and ADENE. The Company's management also believes, based on external legal counsel's opinion, that the cancellation of the tax incentive regarding future years (up to 2012 for Fiberlines A and B and 2013 to Fiberline C) is illegal due to the fact that the incentive was granted upon compliance of predetermined conditions (implantation, expansion and modernization of industrial plants). Therefore, the Company has the vested right to use the tax incentive until the date set forth in the Law and in the acts issued by ADENE. Notwithstanding the confidence in the robustness of its right, the Company, considering the facts occurred during the years 2004 and 2005, which indicate ADENE's and SRF's intention to cancel the tax incentive, decided to be conservative and ceased to recognize the incentive in the calculation of income tax payable from 2005 on and until a final Court decision has been granted. 15 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) Based on the opinion of its legal advisors, Companys management believes that the ultimate resolution of this matter may be in favor of the Company's arguments, both with respect to the tax incentive recorded up to 2004 and with respect to those to be recorded from 2005 on. Thus, no provisions for loss were booked for the amounts of the benefits already recognized. The major components of the deferred tax accounts in the balance sheet are as follows: June, 30 December, 31 Deferred Tax Asset - Current Assets Unrealized profits on intercompany inventory transactions 12,977 12,280 Net Deferred Tax Liability  Long-Term Taxation of foreign exchange variation payable on cash basis 281,113 189,224 Difference in basis of accounting for property, plant and equipment 46,997 59,171 Tax loss carryfowards from operations (170 ) (13,918 ) Deductible temporary differences - other provisions 30,216 14,402 Net deferred tax liability  Long-Term 358,156 248,879 Although realization of deferred tax assets is not assured, management believes that such realization is more likely than not to occur and, therefore, has not recognized any valuation allowances. 3.3 Liabilities associated with unrecognized tax benefits At June 30, 2008, the Companys recorded liability for unrecognized tax benefits in the amount of US$ 90,797 (US$ 92,449 at December 31, 2007), reflecting increases resulting from current year tax positions and the effects of currency remeasurement. These unrecognized tax benefits primarily refer to tax positions taken by the Company related to the deductibility of social contribution taxes in the determination of federal income taxes on profits generated by export sales. In March 30, 2008 the company also had unrecognized tax benefits related to the timing of utilization of historical tax loss carryforwards used to offset income tax payable that was subject to a tax assessment notice. Based on a favorable decision 16 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) of the Federal Taxpayers Council issued on June 25, 2008 determining tax authorities to cancel referred notice, the company decided to recognize the tax benefit related to the tax loss carryforwards in the amount of US$ 28 million. The Company or its subsidiaries file income tax returns in Brazil and other foreign federal and state jurisdictions. Generally, the tax years 2002 through 2007 remain open and subject to examination by the relevant tax authorities. The Company recognizes interest and penalties accrued on unrecognized tax benefits as a component of interest expense and other non-operating expenses, respectively. The Company has recorded US$ 54,683 of accrued interest and penalties associated with unrecognized tax benefits at June 30, 2008 (US$ 69,046 at December 31, 2007), recorded as a component of long-term liabilities. The Company recognized approximately US$ 4,776 and US$ 2,727 in accrued interest for the six-month periods ended June 30, 2008 and 2007, respectively. (i) Social Contribution on profits generated by export sales On September 10, 2003, the Company obtained a Court Order giving it the right not to pay Social Contribution on profits generated by export sales from January 2002 as well as the right to recognize the amounts of tax credits previously compensated in this regard. Pending final determination, the Company has accrued a provision of US$ 90.8 million as of June 30, 2008 (US$ 79.0 million to December 2007). (ii) Income Tax - Deductibility of Social Contribution on the net profit On June 29, 2005, the Company received a tax assessment notice questioning the deductibility of social contribution from taxable income for 2000 and 2001. The existing provision was increased by US$ 1.5 million, resulting in a final provision of US$ 16.2 million. In July 2005, the Company reviewed the base of calculation of the income tax for the periods covered in the assessment and decided to pay US$ 10.1 million, part of the requested amount. The Company challenged the balance of the tax assessment via an administrative appeal and therefore the ability of the authorities to charge the tax debt is currently suspended. The Company has also initiated a judicial proceeding with the purpose of assuring its right to deduct the social contribution in the calculation of taxable income. 17 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) (iii) Income tax and social contribution - offsetting of tax losses On June 29, 2005, the Company received a tax assessment notice questioning the offsetting of tax losses against taxable income of 2000 and 2001. The Company also received a tax assessment notice relating to 2000, regarding tax losses generated during the period in which the Company took advantage of the BEFIEX tax benefit program. The Company presented its defense but its arguments have not been accepted by the Federal Revenue Service. The Company appealed to the Federal Taxpayers Council which, by unanimous vote, decided in June 2008 that the referred notices should be cancelled by tax authorities. The existing accrual for the period in which the Company took advantage of the BEFIEX tax benefit program was totally reverted in June 2008, positively impacting the company's results in the amount of US$ 28 million. This impact was registered in the financial expenses interest and other operating, net (penalties). 3.3 Recoverable taxes June, 30 December, 31 Recoverable taxes Prepaid income tax and social contribution 116,096 91,829 Withholding income tax on financial investments 19,686 20,792 Value-Added Tax Credit - ICMS (*) 189,954 154,854 Valuation allowance on Value-Added Tax Credit (143,204 ) (109,993 ) Pis and COFINS contribution on acquisition of goods 33,988 46,721 Other 1,189 1,086 Total recoverable taxes 217,709 205,289 Current 144,287 140,390 Long-term 73,422 64,899 Total 217,709 205,289 (*) Since the promulgation of the Federal Law no. 87 on September 13, 1996, the Company has been accumulating ICMS (state sales tax) credits resulting from ICMS paid on purchases, credited to its books and not compensated against ICMS on sales because export sales are exempt from ICMS. The Company has the legal right, not contested by the state authorities, to claim those credits against the state of Espírito Santo, and has been able to recover part of these credits by selling them to third parties, pursuant to the provisions of current legislation. Considering the history of such transactions during the year 2007, when the Company sold 18 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) approximately US$ 50 million (R$ 95 million) in ICMS tax credits and the perspective of successfully closing other sales transactions, the Company believes it will be able to recover part of the ICMS credits recorded in its books against the state of Espírito Santo. Therefore, on December 31, 2007 it decided to reverse on December 31, 2007 approximately US$ 38,000 of the provision previously accrued. As of June 30, 2008, the balance of this provision is US$ 143,200. 4 Accounts receivable, net June, 30 December, 31 Customers - pulp sales Domestic 16,736 18,161 Export 325,005 319,220 Advances to suppliers 3,431 2,919 Other 33,069 25,621 378,241 365,921 Allowance for doubtful accounts (5,525 ) (4,318 ) Total, net 372,716 361,603 At June 30, 2008, there were two customers, one of whom accounted for 37% and the other 14% of total customer receivables (December 31, 2007; 31% and 13%, respectively). No other customer accounted for more than 10% of total customer receivables. Long-Term receivables represent the balance of consideration receivable on the sale to third parties of Value-added tax credits ("ICMS"). The sale has been approved by tax authorities and the balance will be collected in 60 monthly installments, updated with an interest rate of Interbank Certified Depositary plus 2% per year. 5 Inventories June, 30 December, 31 Finished products 177,838 141,240 Raw materials 42,113 34,404 Spare parts and maintenance supplies 56,297 49,379 276,248 225,023 19 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 6 Investment in affiliated companies During the first six-months of 2008 the Company increased its share capital invested in Veracel Celulose S.A. in the amount of US$ 38,250. Such capital increase did not affect the Companys interest in Veracel as the other shareholder proportionally increased its share capital investment. 7 Short-term borrowings and long-term debt (a) Short-term borrowings - export financing and other At June 30, 2008, the balance of short-term debt consisted of rural credit denominated in reais, in the amount of US$ 6,279 (US$ 5,646 as of December 31, 2007) with an interest rate of 6.75%. (b) Long-term debt June 30, December 31, Denominated in Brazilian currency: BNDES term loans with varying interest rates; principally the "Long-term interest Rate" (TJLP) plus 7.8% to 10.5% (2007 - 7.8% to 10.5%) due 2008 to 2016 407,415 381,477 Credit Export Note  100% CDI, due 2008 to 2013 62,338 58,974 BNDES Term loans  7.18% to 9.08% (2007  7.86% to 9.76%), due 2008 to 2016 and indexed to BNDES basket of currencies 41,864 44,879 511,617 485,330 Denominated in US Dollars: Pre-export financing  3.05% to 5.65% (2007 - 5.73% to 6.34%) due 2012 to 2016 1,092,617 909,000 1,092,617 909,000 Total 1,604,234 1,394,330 Less current maturities (92,044 ) (81,979 ) Total long-term debt 1,512,190 1,312,351 20 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) The long-term portion of the Company's debt at June 30, 2008 becomes due in the following years: 2013 and thereafter Total 8 Stockholders equity At June 30, 2008, the Company's principal common stockholders and their common stock ownership interests, either direct or indirect are as follows: Arapar S.A. (an affiliate Group
